DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s RCE application filed on May 28, 2021 and wherein the Applicant has amended claims 27, 49-50, and claims 1-26 remain cancellation status.
In virtue of this communication, claims 27-50 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the comment about foreign priority, as set forth in the previous office action, the certified copies of Foreign Priority have been filed on October 2, 2018 and therefore, the comment about the foreign priority, as set forth in the previous office action, has been withdrawn.
With respect to the rejection of claims 27-50 under 35 USC §101, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 12 in Remarks filed on May 28, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 27-50 under 35 USC §101, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 27-50 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 4 of page 12 in Remarks filed on May 28, 2021, have been fully considered and the argument is persuasive. 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claim 27 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 2 of page 14 and paragraphs 1-2 of page 15 in Remarks filed on May 28, 2021, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 27 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 27 above, the prior art rejection of other independent claims 49-50 and dependent claims 28-48, as set forth in the previous Office Action, has been withdrawn.

Allowable Subject Matter
Claims 27-50 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654